Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of (A) liquid-feed flame spray pyrolysis, (B) Li7La3Zr2O12, (D) polyvinyl butyral, (E) wire wound rod coating, and (F) green film disposed on a second green film, in the reply filed on 7/1/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction requirement of the solvent species (Group C) is withdrawn.
Claims 6, 8, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 7, 11-12, 15, 21-22, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 20150099188) in view of Wang (Wang, Structure and Properties of Garnet-Type Lithium Ion Conductors Li7-xLa3Zr2-xTaxO12 and Their Applicability in Lithium-Ion Batteries, A Dissertation, Michigan State University, 2014, pg. 1-143), Pan (US 20110210658) and Yi (Yi, Materials that can replace liquid electrolytes in Li batteries: Superionic conductivities in Li1.7Al0.3Ti1.7Si0.4P2.6O12 Processing combustion synthesized nanopowders to free standing thin films, Journal of Power Sources, 269, (2014), pg. 577-588).
	Regarding Claims 15, 25 and 27, Holme teaches a method for making a thin film, the method comprising providing a homogeneous mixture comprising a ceramic powder, i.e. distinct particles, a solvent, a binder and dispersing agents; casting the homogeneous mixture onto a substrate; evaporating the solvent to form a dried green film; removing the binder; and sintering the green film ([0369]-[0379]).  Holme teaches methods including calendaring after drying and before thermal steps, i.e. compressing the green film ([0484]). Holme teaches the powders including garnet precursor powders, such as lithium carbonate ([0094]).  Holme teaches embodiments wherein the film is Li7La3Zr2O12 (Fig 37-43).
	Holme teaches an average grain size of less than 10 microns ([0202-0203]).  Holme teaches a thickness overlapping the claimed range ([0228-0229]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the dimensions of Holme to be any of the taught dimensions, including those within the claimed ranges, because Holme teaches they are suitable for use with the invention.
	Holme does not explicitly teach the precursor powder comprises the claimed precursor; however, La3Zr2O8.5 is a known precursor for Li7La3Zr2O12 (Wang, 5.2.2).  It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Holme to include La3Zr2O8.5 precursors, as taught in Wang, because it is a known precursor for Li7La3Zr2O12 in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the Li7La3Zr2O12 of Holme with precursors as taught in Wang.
	Holme does not explicitly teach ball milling the suspension; however, Pan teaches ceramic films of garnet nanoparticles including ball milling the nanoparticles, a dispersant, a sintering aid, an organic solvent, a plasticizer, and organic binder; tape casting the milled slurry; drying the cast tape; heating and compressing to form a laminated green sheet; heating laminated green sheet to remove organic components; and sintering the green sheet to form a ceramic sheet ([0068]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the mixing of Holme to include ball milling, as taught in Pan, because it is a known method of forming nanoparticle suspensions for ceramic green films and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the film of Holme with ball mill mixing as taught in Pan.
	Holme does not explicitly teach the particles made by the claimed method or the deposition by the claimed method; however, Yi teaches lithium ceramic nanopowders prepared by liquid-feed flame spray pyrolysis wherein the process provides non-aggregated nanopowders, i.e. distinct particles, which can be used to produce thin films (abstract).  Yi teaches excess lithium acting as a sintering aid for the process (3.2.3). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of making particles of Holme to include liquid feed flame spray pyrolysis methods, as taught in Yi, because it is a known method of forming lithium ceramic particles and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the films of Holme with particle formation methods as taught by Yi. Yi teaches deposition of ball milled lithium ceramic nanopowder suspensions by wire wound rod coating (2.5).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the deposition of Holme to include wire wound rod coating methods, as taught in Yi, because it is a known method of depositing ball milled lithium ceramic particle suspensions for thin film casting and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the films of Holme with deposition methods as taught by Yi.
	Holme teaches the particles milled to a mean size of about 100 nm to 10 microns ([0282]), i.e. overlapping or close to the claimed range of less than 100 nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle size of Holme to be any of the taught sizes or sizes close to the taught sizes, including those within the claimed range, because Holme teaches they are suitable sizes for use with the invention.
	Regarding Claim 5, Holme teaches toluene ([0103]).
	Regarding Claim 7, Holme teaches polyvinyl butyral and polymethylmethacrylates ([0113]). 
	Regarding Claim 11, Holme teaches the green film is peeled off a substrate and cut into a shape after drying ([0370]).
	Regarding Claim 12, Holme teaches the green film can be sintered by first casting onto a metal foil, wherein a binder is burned out before sintering ([0373]).  Holme teaches methods including calendaring after drying and before thermal steps, i.e. compressing the green film ([0484]).
	Regarding Claim 21, Holme teaches the film is flexible ([0322]).
	Regarding Claim 22, Holme teaches the film sintered to full density ([0327]).
	Regarding Claim 26, Holme teaches the powders including garnet precursor powders, such as lithium carbonate ([0094]). Yi teaches a 10 wt.% excess of lithium (2.3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 20150099188) in view of Wang (Wang, Structure and Properties of Garnet-Type Lithium Ion Conductors Li7-xLa3Zr2-xTaxO12 and Their Applicability in Lithium-Ion Batteries, A Dissertation, Michigan State University, 2014, pg. 1-143), Pan (US 20110210658) and Yi (Yi, Materials that can replace liquid electrolytes in Li batteries: Superionic conductivities in Li1.7Al0.3Ti1.7Si0.4P2.6O12 Processing combustion synthesized nanopowders to free standing thin films, Journal of Power Sources, 269, (2014), pg. 577-588) as applied to claims 5, 7, 11-12, 15, 21-22, 25-27 above, and further in view of Zhang (US 20020059708).
	Regarding Claim 9, Holme teaches the solid precursors in the slurry at a concentration of 10 to 60 percent by weight.  Holme is silent as to the volume concentration of particles in the slurry; however, it is known in the art that loading of ceramic particles to slurries can control the resultant ceramic layer thickness (Zhang [0045])).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the slurry of Holme with an optimized volume, as suggested by Zhang, in order to achieve a desired resultant thickness, and in such an optimization one of ordinary skill in the art would have arrived at applicants’ claimed volume.

Response to Arguments
Applicant’s arguments, see amendment, filed 5/6/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rangasamy (Rangasamy, The role of Al and Li concentration on the formation of cubic garnet solid electrolyte of nominal composition Li7La3Zr2O12, Solid State Ionics, 206, 2012, pg. 28-32).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712